


EXHIBIT 10.30
MERCURY GENERAL CORPORATION BOARD FEES




 
PRIOR FEES
NEW FEES
Director Compensation - Board Fee
$4,000 per quarter
$4,000 per quarter
Director Compensation - Meeting Attendance
$4,000 per meeting held in person or telephonically
lasting 1 hour or more
$4,000 per meeting held in person or telephonically
lasting 1 hour or more
 
$500 per meeting held telephonically lasting less
than 1 hour
$500 per meeting held telephonically lasting less
than 1 hour
 
 
 
Audit Committee
 
 
Meeting Attendance (Chair)
$3,500 per meeting
$5,000 per meeting
Meeting Attendance (Non Chair)
$2,500 per meeting
$3,000 per meeting
Annual Retainer (Chair)
$4,000
$5,000
 
 
 
Compensation Committee
 
 
Meeting Attendance (Chair)
$500 per meeting
$2,000 per meeting
Meeting Attendance (Non Chair)
$500 per meeting
$1,500 per meeting
Annual Retainer (Chair)
$2,500
$4,000
 
 
 
Nominating/Corporate Governance Committee
 
 
Meeting Attendance (Chair)
$1,500 per meeting
$1,500 per meeting
Meeting Attendance (Non Chair)
$1,000 per meeting
$1,000 per meeting
Annual Retainer (Chair)
$1,500
$2,000
 
 
 
Investment Committee
 
 
Meeting Attendance (Chair)
$1,500 per meeting
$2,000 per meeting
 
 
 
Lead Director - Annual Retainer
$10,000
$15,000





